DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species. 
Type of PF4 coating (elect one of the following; see claim 1)
PF4-coated (see claims 15-16)
PF4/P-coated (see claims 17-21)
Type of membrane (elect one of the following; see claim 1)
Biological membranes (please further specify)
Whole cells (see claim 2)
Cell fractions comprising platelet microparticles (see claims 3-4)
Artificial membranes (see claims 6-11)

In the event that species b. ii. is elected, the following election (c.) must also be made:
Type of PF-4 binding molecules and heparin-binding molecules (elect one of the following; see claims 7-11):
PF4 antibodies or fragments thereof (see claim 8)
Heparin antibodies or fragments thereof (see claim 8)
FcRIIa receptors or fragments thereof (see claim 8)
Protamines or fragments thereof (see claim 8)
Proteins, other than those listed above (see claim 7)
Carbohydrates (see claim 7)
Affimers (see claim 9)
Nucleic acids, other than affimers
Polymers (please specify from the following list; see claim 11)
Polyvinyl sulfate 
Polystyrene sulfate 
Chondroitin sulfate
Dermatan sulfate
Keratin sulfate
Heparan sulfate
Heparin 
Please elect by choosing a single species (from the list above) for the PF-4 binding molecules and a single species (from the list above) for the heparin-binding molecules.


Type of solid substrate on which the membranes are coated (elect one of the following):
Magnetic particles (see claim 23)
Glass/ glass slide (see claim 24)
Plastic/ microtiter plate (see claim 25)
Colloidal metal particle comprising a gold particle (see claim 26)
Solid organic polymer comprising a latex bead (see claim 27)
The species are independent or distinct because the types of coated membranes of (a)-(b) are chemically distinct, would be prepared in different ways, and have different properties. The types of binding molecules of (c) are different classes of biomolecules, differing in chemical composition and structure, as well as binding mode (e.g., nucleic acid hybridization vs. specific epitope binding). The species of solid substrates of (d) are distinct materials that would be correspondingly be used in distinct types of assays requiring different reagents, process steps, 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 5, 12-14, 22, and 28-30 appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species require a different field of search, e.g., searching different classes/subclasses or electronic resources, or employing different search queries. For example, a search for species (a)(ii) would require a search for the feature of a pre-formed complex involving a polyanionic polymer, which would not be required for a search of species (a)(i). This is also the case for the species of (c), in that art relating to the use of antibodies is classified in different subclasses of CPC from that relating to the use of nucleic acids, and thus would require a different field of search. Likewise, the species of (d) would require a search in different subgroups of CPC depending on the material and/or whether the substrate is particulate (as in an agglutination assay) vs. whether the substrate is glass for use in an optical fluorescence assay. Similarly, different search query terms would be necessary to conduct text-based searches for the various different species as claimed. In addition, the prior art applicable to one invention would not likely be applicable to another invention; for example, art relating to use of natural biological membranes for (b)(i) would not likely be applicable to the artificial membranes of species (b)(ii).
 Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE FOSTER whose telephone number is (571)272-8786.  The examiner can normally be reached on M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE FOSTER/
Primary Examiner
Art Unit 1699